The Surrogate.
Section 2643 of the Code of Civil Procedure declares the order of priority in the issue of letters of administration, c. t. a., upon a testator’s estate. Some one of the residuary legatees is entitled in preference to any other person. It was decided by the Supreme court of this State, in Matter of Thompson (33 Barb., 334) that where a testator’s residuary estate is held in trust, and occasion arises for the appointment of an administrator, c. t. a., the beneficiary of the trust is entitled to letters in preference to his trustee.
The decision above cited was affirmed by the Court of Appeals (28 How. Pr., 581), and must control my *524disposition of the question submitted for decision in the case at bar.
I have signed an order directing the issuance of letters to the petitioner, Alexander J. Roux.